—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered November 29, 1995, convicting him of murder in the second degree (six counts), attempted murder in the second degree, robbery in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered thát the judgment is affirmed.
The court properly admitted into evidence photographs depicting the victims. Photographs of victims may be admitted “to illustrate, elucidate or corroborate other evidence offered or to be offered at the trial” (People v Stevens, 76 NY2d 833, 835). In the present case, the photographs were admitted to illustrate the detectives’ testimony and to corroborate the testimony of other prosecution witnesses. Thus, we cannot conclude that the trial court improvidently exercised its discretion in admitting these photographs into evidence (see, People v Pobliner, 32 NY2d 356, 369-370, cert denied 416 US 905; People v Ellwood, 205 AD2d 553, 554).
The defendant’s remaining contentions are either unpreserved for appellate review or are without merit. Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.